United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1599
Issued: March 7, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 20, 2018 appellant filed a timely appeal from an August 1, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a right knee
condition causally related to the accepted April 16, 2018 employment incident.
FACTUAL HISTORY
On April 23, 2018 appellant, then a 62-year-old general clerk, filed a traumatic injury claim
(Form CA-1) alleging that on April 16, 2018 he injured his right knee while in the performance of
duty. He explained that his right shoe got caught on a chair, which restrained him from getting
1

5 U.S.C. § 8101 et seq.

up and caused his right knee to pop. Appellant stopped work on April 17, 2018 and returned to
work on April 22, 2018.
In an April 23, 2018 statement, D.B., a coworker, indicated that on April 16, 2018 she and
appellant were in the general clerk’s office discussing work that needed to be done and when he
started to stand his knee popped, which D.B. heard. She asked him if he was okay, and commented
that “he could not walk on it for a while.” D.B. further commented that, “when appellant did walk
on it, he had a limp and was in pain.”
Appellant visited an Emergency Clinic on the date of the injury. The discharge notes
document treatment for a “knee/lower-leg problem,” noted that the pain began around 4:45 a.m.,
and also noted that “[appellant’s] symptoms were not related to any recent trauma.” The authoring
nurse practitioner diagnosed “pain in right knee,” and prescribed a knee immobilizer, steroidal
injections, and anti-inflammatory medication.
Appellant submitted April 16, 2018 emergency clinic treatment notes, which included a
right knee x-ray, discharge/home-care instructions for right knee pain and use of a knee
immobilizer, a list of various prescription medications, and a note excusing him from work until
April 19, 2018.
An April 16, 2018 right knee x-ray revealed mild tricompartmental degenerative change, a
nonspecific, small suprapatellar joint effusion, and no evidence of an acute facture or dislocation.
By way of patient history, the x-ray report noted that appellant stood up and heard a pop in his
right knee and experienced generalized right knee pain. The radiology report further noted that he
reported that he had his right anterior cruciate ligament removed after a prior injury and that he
had ongoing joint injections.
In an April 16, 2018 note, Dr. Aruna Chhabria, a Board-certified family practitioner,
advised that appellant had been treated in the emergency room that day and was released. She
further advised that he should not return to work until April 19, 2018.
By development letter dated June 25, 2018, OWCP advised appellant of the deficiencies
of his claim with respect to the medical evidence. It explained that the claim required a valid
diagnosis and a physician’s opinion explaining how the employment activities caused, contributed
to, or aggravated his medical condition. OWCP afforded appellant 30 days to submit
documentation, including a comprehensive narrative medical report by his attending physician.
No further evidence was received.
By decision dated August 1, 2018, OWCP accepted that the April 16, 2018 employment
incident occurred as alleged, but denied appellant’s claim because the medical evidence of record
did not contain a diagnosis in connection with the injury. Specifically, it noted that “pain” is not
a diagnosis of a medical condition under FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
2

time limitation period of FECA,2 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.3 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.5 Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.6 The second component is whether the employment incident caused a personal
injury.7 An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.8
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.9 A physician’s opinion on whether there is causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.10 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).11
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.12

2

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
3

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
4
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
5

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

6

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

7

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

8

D.D., Docket No. 18-0648 (issued October 15, 2018); Shirley A. Temple, 48 ECAB 404, 407 (1997).

9

T.H., supra note 5; Robert G. Morris, 48 ECAB 238 (1996).

10

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

11

Id.

12

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

3

Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted April 16, 2018 employment incident.
The April 16, 2018 emergency clinic records13 documented treatment for knee pain, and
prescribed a knee brace, steroidal injections, and anti-inflammatory medication. However, “pain”
is not a compensable condition for the purposes of FECA, but is rather a symptom.14
Appellant’s April 16, 2018 right knee x-ray revealed mild tricompartmental degenerative
change, a nonspecific, small suprapatellar joint effusion, and no evidence of an acute facture or
dislocation, Given the often minimalistic nature of diagnostic reports (such as x-ray and magnetic
resonance imaging scan readings), diagnostic studies standing alone lack probative value.15 Here,
the x-ray report lacks probative value because it does not address whether the April 16, 2018
workplace incident either caused or aggravated the identified right knee condition(s).16
The remainder of the April 16, 2018 medical documents do not establish an injury or
condition causally related to the accepted April 16, 2018 employment incident. Although
Dr. Chhabria excused appellant from work for three days, she did not provide a specific diagnosis.
The discharge/home-care instructions detail self-treatment for unspecified “knee pain.” As
previously stated, “pain” is a symptom, not a diagnosis.17 It is appellant’s burden of proof to obtain
and submit medical documentation containing a firm diagnosis, and that diagnosis must have
medical evidence upon which it stands.18 Without it, the Board finds that he has not met his burden
of proof to show that he sustained any medical condition as a result of the accepted employment
incident of April 16, 2018.

13

The Board notes that the emergency clinic records were completed by a nurse practitioner. However, notes
prepared by a nurse practitioner are of no probative value on the issue of causation as a nurse is not considered a
physician as defined under FECA. Consequently, the nurse practitioner’s medical findings and/or opinion do not
satisfy appellant’s burden of proof to establish a diagnosis in connection with the accepted employment incident.
K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a physician
assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified physician.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1).
14

B.B., Docket No. 18-1036 (issued December 31, 2018).

15

K.L., Docket No. 18-1029 (issued January 9, 2019); P.Y., Docket No. 18-1136 (issued January 7, 2019).

16

Id.

17

Supra note 11.

18

See M.B., Docket No. 17-1647 (issued April 2, 2018).

4

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted April 16, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 1, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 7, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

